Citation Nr: 0103039	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  93-12 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which established entitlement to service 
connection for PTSD and initially assigned a 10 percent 
rating for the disability effective from October 9, 1992.  


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

In August 1996, the VA Records Management Center, in St. 
Louis, Missouri, informed the RO in Cleveland, Ohio, that 
although a general "circularization" had been done to find 
the claimant's file folder, it had not been found.  A rebuilt 
folder was sent to Cleveland, with the request that the RO 
there keep searching for the missing folder and to notify 
Records Management Center if it had been found. There is no 
indication in the claims file that the original file has ever 
been located.  Nevertheless, even to the extent the file has 
been reconstructed, it is manifest that additional 
development is necessary.

A rating action of April 1993 established a retroactive date 
for the award of service connection for PTSD to December 20, 
1991, the identified date of the claim.  Thereafter, pursuant 
to an October 1993 hearing officer's decision, the evaluation 
was increased to 30 percent disabling effective from October 
6, 1992, not December 1991.  

The Board also observes that while several reconstructed 
documents in the claims file indicate that the issue on 
appeal stems from a rating decision in 1994 or thereafter, 
other evidence indicates that the claim on appeal extends to 
a February 1993 rating.  

The February 1993 rating decision established entitlement to 
service connection for PTSD as 10 percent disabling; a notice 
of disagreement as to the assigned evaluation was filed in 
March 1993, and a statement of the case (SOC) was issued in 
April 1993.  While an actual copy of a timely substantive 
appeal could not be located, a notation in a supplemental 
statement of the case (SSOC) references that an appeal was 
timely filed in June 1993.  Accordingly, the Board considers 
that the appeal is perfected as to the February 1993 rating.  
While the rating was afterwards increased to a 30 percent, 
the increase subsequent to the initial rating action did not 
constitute a full grant of the benefit sought, and the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The Board observes that although the SOC and follow up SSOC's 
reference and summarize a number of VA examination reports, 
copies of such reports are missing.  Summaries are regarded 
as inadequate when copies of the full reports may be more 
favorable to the veteran.  Copies of the full reports should 
be available from the facilities that afforded such treatment 
and/or examination(s).  Some references are made to the 
veteran receiving vocational rehabilitation; whereas, such 
records, likewise, have not been associated with the claims 
file.

Moreover, the Board observes that an undated SSOC indicates 
the veteran was afforded a hearing before a representative of 
the RO in July 1993, but a transcript of that hearing is not 
of record.  In the event that a copy of said transcript is 
unavailable directly from the RO, the veteran may be able to 
provide a copy if one had been furnished to him.  

The RO should undertake a more complete reconstruction of the 
claims file to include copies of relevant medical records 
referenced in the SOC and SSOC's; vocational rehabilitation 
records, outpatient treatment records from the Westside Vet 
Center from May 15, 1992 to November 1995; as well as other 
evidence such as a hearings transcript for the July 1993 
personal hearing.

The Board also notes that in a letter dated June 12, 1995, 
the veteran refers to a private psychiatric examination that 
demonstrates that he is totally disabled and which 
examination was purportedly ignored by the RO.  Although the 
claims file contains several copies of the aforesaid June 
correspondence, the referenced examination is not readily 
identified.  The Board notes several copies of a July 27, 
1992 examination report from Behavior Management Associates, 
Inc. but assumes that the veteran refers to a different 
examination.  

While sincerely regretting the delay, the Board is of the 
opinion that the case must be returned to obtain additional 
evidence, particularly inasmuch as the evidence sought may be 
favorable to the claim.  It is essential that the RO respond 
promptly the veteran's claims and arguments advanced.

In order to assure that the evaluation of the veteran's 
disability is a fully informed one, that due process 
considerations have been fulfilled and to ensure that the VA 
has met its duty to assist the veteran in developing the 
facts pertinent to his appeal, the case is REMANDED for the 
following: 

1.  The RO should confirm whether, in 
light of the April 1993 rating 
determination that adjusted the effective 
date of the award of entitlement to 
service connection for PTSD retroactive 
to December 20, 1991, the effective date 
of any subsequent increased evaluation, 
e.g. the award of a 30 percent evaluation 
pursuant to an October 1993 hearing 
officer's determination, should be 
adjusted to the earlier effective date, 
December 20, 1991.

2.  Should the veteran have another copy 
of the subject examination that he claims 
demonstrates that he is totally disabled 
and which was referred to in his June 12, 
1995 letter to Senator John Glenn, he 
should be requested to provide a copy to 
the RO.  In the event he does not have a 
copy, he should inform the RO as to the 
name of the physician who conducted the 
examination and the RO should obtain a 
copy.

3.  Whether or not the veteran responds 
to the request set forth under paragraph 
2, supra, the RO should ensure that 
copies of all relevant medical records 
and treatment referenced in the SOC/ 
SSOC's and etc. are associated with the 
claims file, such as all vocational 
rehabilitation records; the VA PTSD 
examination of December 15, 1992 
conducted at the VAMC in Cleveland; the 
November 4, 1992 VA examination conducted 
at the VAMC at Brecksville together with 
any outpatient treatment records 
reflecting treatment at that facility; 
psychiatric evaluation of the veteran 
provided by Dr. G received on July 19, 
1993; and a September 8, 1993 VA mental 
status examination.  

The RO should also obtain outpatient 
treatment records from the Westside Vet 
Center for the period from May 15, 1992 
to November 1995 for association with the 
claims file.  

The RO should attempt to locate a copy of 
the hearings transcript for the veteran's 
July 1993 personal hearing from the 
veteran or other available sources.

4.  If the search for records have any 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.  Notification should be provided to 
the veteran that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that the made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to assignment of increased 
evaluation for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




